Citation Nr: 0620070	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  03-24 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected social phobia, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from July 1967 to September 
1976. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of March 2001.  This matter was 
originally on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Des Moines, Iowa.
  
The claims file reflects that the veteran failed to appear at 
a videoconference hearing before a Veterans Law Judge of the 
Board scheduled for October 12, 2005.  The veteran has made 
no attempt to explain his absence or to request a 
rescheduling of the hearing.  Therefore, the Board considers 
the veteran's request for a hearing withdrawn.  38 C.F.R. 
§ 20.702(d),(e) (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran last underwent a Compensation and Pension 
examination for mental disorders in April 2003.  The report 
on that examination shows that the VA examiner maintained 
that it appeared that the veteran had a combination of mental 
disorders (service-connected and nonservice-connected) that 
all contributed to his unemployability.  While the VA 
examiner opined that the veteran was not unemployable solely 
due to the service-connected social phobia, he added that the 
level of social and industrial impairment specifically 
contributed by the social phobia appeared to be increasing 
and to be of a progressive nature-even though no current 
increase had been shown since July 2002.  Since the April 
2003 VA examination, additional relevant VA mental health 
treatment records dated from April 2003 to August 2005 have 
been associated with the claims file.  Given the foregoing, a 
more contemporary examination is indicated to ensure that 
there is adequate evidence to accurately rate the severity of 
the service-connected disability for the entire period of the 
appeal.  In addition, the veteran is entitled to a new VA 
examination that consists of a review of the claims file, 
including the additional treatment records dated from the 
April 2003 VA examination, for purposes of determining 
whether the service-connected disability has increased in 
severity, including to the point of severity that if he only 
had social phobia, would he be unemployable.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA [Veterans Claims 
Assistance Act of 2000] notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the effective date 
of an award.  In the instant appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the claims.  Please take this 
opportunity to inform the veteran that an effective date for 
the award of increased benefits will be assigned if a higher 
initial rating is awarded and a total disability rating based 
on individual unemployability due to service-connected 
disabilities is assigned.  Also include an explanation as to 
the type of evidence that is needed to establish an effective 
date.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claims on appeal as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be afforded a 
psychiatric examination for the purpose 
of assessing the current degree of social 
and occupational impairment resulting 
from his service-connected social phobia.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
should offer an opinion regarding the 
degree of functional impairment, if any, 
caused by the veteran's social phobia, as 
opposed to any other psychiatric 
disorders found (e.g., obsessive-
compulsive personality disorder, 
obsessive compulsive disorder, bipolar 
disorder).  The examiner should attempt 
to quantify the degree of impairment in 
terms of the nomenclature set forth in 
the rating criteria (38 C.F.R. § 4.130, 
Diagnostic Code 9410).  The examiner 
should include in the diagnostic 
formulation an Axis V diagnosis (Global 
Assessment of Functioning (GAF) score), 
and an explanation of what the assigned 
GAF score represents.  The examiner 
should also comment on the impact that 
the veteran's social phobia has on his 
ordinary activities and his ability to 
obtain and maintain gainful employment.  
Please send the claims folder to the 
examiner for review.

3.  Thereafter, the veteran's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran. Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order. 


The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



